Citation Nr: 1815870	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-34 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as attention deficit hyperactivity disorder (ADHD).

2.  Entitlement to service connection for a left hip disability, claimed as arthritis.

3.  Entitlement to service connection for compartment syndrome of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1994 to November 1994 and from December 2001 to August 2012.

This matter comes to the Board of Veterans Appeals (Board) on appeal from February 2014 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran has not had ADHD during the pendency of this claim.

2.  The Veteran has not had a left hip disability during the pendency of this claim.

3.  The Veteran has not had compartment syndrome during the pendency of this claim.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, claimed as ADHD, have not all been met.  38 U.S.C. §§ 1110 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for a left hip disability, claimed as arthritis, have not all been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for compartment syndrome of the bilateral lower extremities have not all been met.  38 U.S.C. §§ 1110, 5107 (2012);  38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

A.  ADHD

The Veteran contends that he has ADHD is directly related to service.

In the May 2014 notice of disagreement (NOD), the Veteran states that he was diagnosed with ADHD and prescribed medication while on active duty.  Service treatment records (STRs) indicate that the Veteran was treated in service for ADHD, and it is included in a problem list in STRs.

The Veteran underwent a VA examination for posttraumatic stress disorder (PTSD) in February 2014, but the report did not discuss ADHD.  In July 2014, the Veteran underwent a VA examination and was diagnosed with PTSD and depressive disorder.

VA treatment records received in February 2014 include a mental health outpatient note dated August 6, 2013 where the examiner states that the "Veteran does have a history of being treated with anti-depressants, but this writer reviewed the collateral for the past 10 years to determine treatment course, and found that the primary mental health treatment the Veteran has received has been for ADHD."  A record dated July 15, 2013 indicates an assessment and plan of "depression with history of ADHD."  A record dated May 14, 2013 indicates that the Veteran presented with depression, anxiety, and irritability with his mood.  The record indicates a diagnosis of depressive disorder as well as a history of ADHD reported by the Veteran.

In the November 2017 hearing, the Veteran testified that he was diagnosed with ADHD and treated through the VA but that when he underwent an examination for PTSD, his diagnosis was changed to PTSD.  He stated that his PTSD came after his service overseas and that they are two separate issues.  He stated that he was last treated for ADHD at the end of his service in 2012.  He stated that since then they would not give him medicine because they said his symptoms were due to depression and sleep apnea and nothing to do with ADHD.  The Veteran stated that since separation from service he has not been diagnosed with ADHD and that he is not being treated for any psychiatric symptoms.  

The Veteran first filed a claim for service connection for ADHD in May 2013 after separating from service in 2012 and contends that he has suffered from ADHD during and since service.  However, while STRs and medical treatment records indicate a reported history of ADHD, there is no confirmed diagnosis of ADHD during the pendency of this claim.  Additionally, there is no current treatment for any psychiatric conditions.  If the Veteran had symptoms involving ADHD since service, the Board finds that it is likely he would be seeking treatment for it now.

The Board has considered the Veteran's statements, but finds the Veteran's STRs, medical records, and lack of treatment to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's service records, VA medical records, and lay statements, the Board concludes that the preponderance of evidence is against a finding that the Veteran has a current diagnosis of ADHD.

In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold under McLendon is low.

The Veteran's representative stated at the November 2017 hearing that the examiner and the RO considered the Veteran's diagnosis of PTSD a change in his original diagnosis of ADHD but that the representative would like to have the Veteran re-examined for ADHD.  To date, the Veteran has not been afforded a VA examination specifically for his claimed ADHD.  While the Veteran has stated that his claimed ADHD may be associated with service, there is no competent evidence of a current disability.  Thus, a VA examination under the standards of McLendon is not warranted at this time.

A service connection claim must be supported by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board is aware that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  Here, however, the medical evidence of record establishes that the Veteran does not have a current diagnosis of ADHD.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for ADHD.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Left hip disability

The Veteran contends that his claimed left hip disability, claimed as arthritis, is related to service.

STRs indicate that on December 22, 2011, the Veteran had an examination for his bilateral hips.  The record indicates that the impression is an "unremarkable study of the hips."

A VA treatment record from July 15, 2013 note that the Veteran complains of left hip pain for two to three years, takes ibuprofen, and denies any injury.

The Veteran underwent a VA examination for hip and thigh conditions in February 2014.  The report indicates no diagnosis of a hip and/or thigh condition.  The examiner states that there "is no pathology noted to make a diagnosis for the left hip.  The physical examination is essentially normal and so is the x-ray and MRI."

In the September 2014 VA Form 9, the Veteran indicated that he has been "in continuous pain from [his] hip condition" since he was on active duty.

In the November 2017 hearing, the Veteran stated that he filed a claim in May 2013, within a year of separation from service in August 2012.  He stated that he is not currently treated for left hip arthritis.  However, he believes that he has arthritis in his hip because he was told that he had minor arthritis in the hip while on active duty in 2010 or 2011.  The representative stated that the Veteran filed his claim within a year of service but additional x-rays were never taken.

The Veteran contends that he has suffered from a left hip condition since service.  However, STRs indicate one complaint related to his hips, and testing revealed that findings related to his hips were within normal limits.  The record indicates that the Veteran does not have a current diagnosis of a left hip condition and is not being treated for the claimed condition.  

A service connection claim must be supported by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board is aware that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  Here, however, the medical evidence of record establishes that the Veteran has never had a diagnosis of a left hip disability.

The Veteran contends that he should be afforded new testing, including x-rays, for his hip condition.  While the Veteran has stated that his claimed left hip condition is associated with service, there is no competent evidence of a current disability.  Thus, a VA examination under the standards of McLendon is not warranted.

The Board has considered the Veteran's statements, but finds the Veteran's STRs, medical records, and the opinion of the VA examiner to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a left hip condition.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C.  Compartment syndrome

The Veteran contends that he has compartment syndrome of both legs and that it is directly related to service.

STRs indicate that the Veteran had surgery for his legs and a "postop follow up" visit on March 11, 2010.

In the September 2014 Form 9 and the June 2014 NOD, the Veteran stated that he had an operation while in service for compartment syndrome.  In the June 2014 NOD, the Veteran states that his legs are still causing him problems and that he complained of hip problems in service and shortly thereafter.

The Veteran underwent a VA examination for the knee and lower leg conditions in February 2014.  The examination report indicates that the Veteran had a diagnosis from July 2009 of "compartment syndrome bilateral lower extremities resolved."  The report indicates that the Veteran noted that he underwent surgery in March 2010 to relieve pressure and has not had any more problems since then.

In June 2014, the Veteran underwent a VA examination for the knee and lower leg.  The report indicates that the Veteran was diagnosed with bilateral compartment syndrome of the lower extremities in 2010.  The examiner stated that the Veteran's claimed condition is less likely than not proximately due to the result of the Veteran's service connected condition, referencing a knee condition.  However, the Board notes that the examiner does not explain whether the Veteran's previously diagnosed condition is still active.  The Board also notes that the Veteran has not claimed that his claimed compartment syndrome is secondary to another service-connected condition.  The Veteran does not have a service-connected knee condition, and thus, it cannot be the basis for a claim of secondary service connection.  Accordingly the Board affords this examination low probative value.

Medical treatment records received in September 2014 include a note dated March 11, 2010.  The note indicates that the Veteran had a "routine follow-up after having had anterior and lateral compartment fasciotomies for exertional compartment syndrome" performed by Dr. S. on March 1, 2010.  The examiner indicates that the "examination of [the Veteran's] legs reveals the surgical incisions are healed and nontender, no redness or induration is present; the compartments in his leg and feet are soft; he had normal sensation to light touch in all peripheral nerve distributions in his right and left lower extremities; he had a 2+ dorsalis pedis pulse and his capillary refill time was less than 2 seconds bilaterally."

In the November 2017 hearing, the Veteran stated that he was first diagnosed with compartment syndrome in 2009 while he was in Iraq.  He testified that it was spontaneous, noting that his leg got numb and eventually had surgery in March 2010 in Germany.  The Veteran testified that the surgery was to address compartment syndrome and that the orthopedic surgeon stated that it was not a permanent fix and that sooner or later he would need another surgery.  He stated that when he was first diagnosed his legs were completely numb and he could not walk.  He states that his symptoms reoccur after he is on his feet for a long period of time.  He states that he has seen the VA for his condition but they only give him Motrin and have not brought up whether he still has compartment syndrome.

The Veteran first filed a claim for compartment syndrome in both legs in February 2014 and contends that he has suffered from compartment syndrome since service.  However, while STRS indicate treatment and surgery for compartment syndrome, medical records also indicate that the Veteran's compartment syndrome resolved after surgery during service and that the Veteran has had no recent complaints related to compartment syndrome.

A service connection claim must be supported by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board is aware that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  Here, however, the most probative evidence of record, the February 2014 VA examination, establishes that the Veteran's previously diagnosed compartment syndrome resolved prior to his claim.

The Board has considered the Veteran's statements, but finds the Veteran's STRs, medical records, and the Feb VA examiner to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for compartment syndrome of both legs.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disability, claimed as ADHD, is denied.

Service connection for a left hip disability is denied.

Service connection for compartment syndrome of the bilateral lower extremities is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


